Citation Nr: 0621065	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  03-29 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for the veteran's tinnitus, to include entitlement 
to a separate compensable evaluation for each ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from November 1970 to June 
1980.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) which, in 
pertinent part, established service connection for tinnitus 
and assigned a 10 percent evaluation for that disability.  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court) reversed 
a Board decision which had determined that no more than a 
single 10 percent evaluation could be assigned for tinnitus, 
whether perceived as bilateral or unilateral, under the 
regulations in effect prior to June 13, 2003.  The Secretary 
of the Department of Veterans Affairs (VA) appealed the 
Court's decision to the United States Court of Appeals for 
the Federal Circuit (Federal Circuit).  In order to avoid 
burdens on the adjudication system; delays in the 
adjudication of other claims; and the unnecessary expenditure 
of resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of the VA imposed a stay of the Board's 
adjudication of tinnitus claims affected by Smith.  The 
specific claims affected by the stay included the issue as 
presented in the instant appeal wherein a claim for 
compensation for tinnitus had been filed prior to June 13, 
2003, and the claimant sought an evaluation in excess of 10 
percent for his service-connected tinnitus.  On June 19, 
2006, the Federal Circuit issued its decision in Smith v. 
Nicholson, No. 05-7168, --- F.3d. --- , 2006 WL 1667936 (C.A. 
Fed. June 19, 2006).  As a consequence of the Federal 
Circuit's holding, the Secretary rescinded the stay that had 
been imposed on all claims affected by Smith on July 10, 
2006.  The Board was directed to resume adjudication of the 
claims.  


FINDING OF FACT

A 10 percent evaluation is currently in effect for the 
veteran's tinnitus.  The evaluation is the maximum schedular 
evaluation assignable for tinnitus.  
CONCLUSION OF LAW

An evaluation in excess of 10 percent and/or a separate 
compensable evaluation for each ear may not be assigned for 
tinnitus.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002); 
§§ 3.102, 3.159, 3.326(a), 4.87, Diagnostic Code 6260 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
the VA's duty to notify and to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
Court has held that the statutory and regulatory provisions 
pertaining to the VA's duty to notify and to assist do not 
apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  

In the instant case, the facts are not in dispute.  
Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of evaluations for tinnitus.  As will be shown 
below, the Board finds that the veteran is in receipt of the 
maximum evaluation available for tinnitus under the 
applicable rating criteria.  Furthermore, regardless of 
whether the veteran's tinnitus is perceived as unilateral or 
bilateral, the outcome of this appeal does not change.  

As no reasonable possibility exists that would aid in 
substantiating this claim, any deficiencies of VCAA notice or 
assistance are rendered moot.  See 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2005); Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).  
II.  Tinnitus

A.  Historical Review

The report of a May 2003 VA examination for compensation 
purposes reflects that the veteran was diagnosed with 
tinnitus.  In July 2003, the RO established service 
connection for tinnitus and assigned a 10 percent evaluation 
for that disability.  

B.  Increased/Separate Compensable Evaluations

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  Prior to June 13, 
2003, recurrent tinnitus warranted a 10 percent evaluation.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).  

On June 13, 2003, the Secretary of the VA amended the 
provisions of 38 C.F.R. § 4.87 (2005).  The amended 
regulation clarifies that recurrent tinnitus warrants a 10 
percent evaluation.  Only a single evaluation is to be 
assigned for recurrent tinnitus no matter whether the sound 
is perceived in one ear, both ears, or in the head.  38 
C.F.R. § 4.87, Diagnostic Code 6260 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the version of 38 C.F.R. § 4.87, Diagnostic Code 
6260 in effect prior to June 13, 2003, required the 
assignment of separate compensable evaluation for each ear.  
In Smith v. Nicholson, No. 05-7168, --- F.3d. --- , 2006 WL 
1667936 (C.A. Fed. June 19, 2006), the Federal Circuit held 
that the Court erred in not deferring to the VA's 
interpretation of 38 C.F.R. §§ 4.25(b), 4.87, Diagnostic Code 
6260, which directed the assignment of a single evaluation 
for tinnitus regardless of whether the disability was 
unilateral or bilateral in nature.  

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 13, 
2003, precludes an evaluation in excess of a single 10 
percent for tinnitus.  Therefore, the veteran's claim for 
separate 10 percent evaluations for each ear for his 
service-connected tinnitus must be denied under Diagnostic 
Code 6260, as in effect both prior and subsequent to June 13, 
2003.  On this point, the denial of the veteran's claim is 
based on a lack of entitlement under the law.  The law, in 
particular the regulation governing schedular evaluation of 
tinnitus, is dispositive of the claim.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

The Board notes that the veteran does not argue, and the 
evidence does not suggest, that symptoms attributable to 
tinnitus would be more appropriately evaluated under any 
alternate diagnostic code.  There is neither evidence nor 
argument that tinnitus manifests in symptoms other than 
ringing in the ear or that such results in unusual disability 
to render impracticable application of the Rating Schedule.  
Thus, the Board finds no basis upon which to assign a higher 
evaluation despite consideration of the potential application 
of the various provisions of 38 C.F.R. Parts 3 and 4 (2005), 
to include 38 C.F.R. § 3.321(b)(1) (2005).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
tinnitus, to include entitlement to a separate evaluation for 
each ear, is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


